132 F.3d 38
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FREMER & ASSOCIATES, INC., a Nevada Corporation, Plaintiff-Appellee,v.Kenneth Paul ZUREK, Esq., Defendant-Appellant.
No. 96-16195.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 18, 1997.

Appeal from the United States District Court for the District of Nevada.  Lloyd D. George, District Judge, Presiding
Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Kenneth Paul Zurek appeals pro se the district court's award of $450.00 in attorney's fees to Fremer & Associates following Zurek's abuse of discovery procedures.1  We have jurisdiction pursuant to 28 U.S.C. § 1291, and after reviewing for abuse of discretion, see Dahl v. Huntington Beach, 84 F.3d 363, 367 (9th Cir.1996), we affirm.  All pending motions are denied.


3
AFFIRMED.



**
 Because the panel unanimously finds this case suitable for decision without oral argument, see Fed.  R.App. P. 34(a), 9th Cir.  R. 34-4, Zurek's request for or-al argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 By order of September 9, 1996, this court limited the scope of this appeal to the discovery sanction